EXAMINER'S AMENDMENT


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 




2.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Melanie Neely Willis on August 25, 2022.




4.	The Claims have been amended as follows: 
Please cancel claims 10, 14 and 17.

	2.	(Currently Amended) The engineered transaminase polypeptide of Claim 1, wherein said polypeptide has at least the presence of amino donor isopropylamine after treatment of the polypeptide at 50°C for 23 h.
	5.	(Currently Amended) The engineered transaminase polypeptide of Claim 1, wherein the transaminase polypeptide has increased transaminase activity as compared to SEQ ID NO: 2 for conversion of an amino acceptor substrate to [[the]] a corresponding chiral amine
	11.	(Currently Amended) The engineered transaminase polypeptide of Claim 1, wherein the transaminase polypeptide converts the amino acceptor substrate to [[the]] a corresponding amine
	15.	(Currently Amended) The engineered transaminase polypeptide of Claim 1, wherein the transaminase 
	 
	18.	(Currently Amended) The engineered transaminase polypeptide of Claim 15, wherein the transaminase polypeptide converts the amino acceptor substrate 1-phenylbutan-2-one to the amine

EXAMINER'S COMMENTS

5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





	REASONS FOR ALLOWANCE	

6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “An engineered transaminase polypeptide, wherein said transaminase polypeptide comprises a polypeptide sequence at least 90% identical to SEQ ID NO: 2, and wherein the transaminase polypeptide comprises a substitution at position X211”. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art. 


 
CONCLUSION


7.	Claims 1-9, 11-14, 15-16 and 18 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652